Title: To Thomas Jefferson from John Trumbull, 26 May 1789
From: Trumbull, John
To: Jefferson, Thomas



Dear Sir
London May 26th. 1789.

I cannot express how much I am flatterd by the proposal which you have had the goodness to make in your Letter of the 21st.—Such a testimony of the friendship and Confidence of a Man whom  I have so many reasons to respect gives me the highest pleasure:—and you will give me leave to say that if it could be consistently with my great pursuits, no situation in life could be so agreeable to me as one which would place me near you, and under the protection of your advice and example.—But,—I sincerely hope that the Event will not take place to which you refer:—because I think the Step would be injudicious and precipitate in the extreme on the part of my friend.—Nor, is it possible for me, in the present moment to decide at all on what be my conduct were he to be imprudent.—My Life is govern’d by circumstances above my controul, and therefore I form no decided plans. One thing only is at present decisive, to quit this country as soon as possible: all that I have to expect in future is vexation—my name and Country are odious here, and having acquir’d the knowledge for which I came I am preparing to leave it as speedily as possible. I shall doubtless have the pleasure to m[ee]t you in America and my reception there will decide on my future life.—I will write further of my wishes there.
Enclos’d you will find a state of your Account which I beleive is right—the Pictures are less good than I wish, but the fault is more in the originals than in the copyist.—Originality is indeed all their merit—to this I beleive they have the best claim. They hang in the Apartments of the Royal Society and I am assur’d by Sr. J: Banks that they are genuine.—The Pictures and Books I shall if possible send by the Diligence which leaves this the 28th.—at farthe[st] by that of the 30th. The Bills Receipts &c. must wait a private hand.
Your enclosures to this Country are deliverd. The others will be forwarded by the first conveyance.
Miss Polly’s Letter to Miss Church was deliver’d four days ago, and Miss C—— promises an answer. We have news of Mrs. Church from Halifax the 25th. April, to sail the next day for New York. With my compliments to the young Ladies and kindest remembrance to W. Short, I am Dr Sir Your oblig’d & Gratefull

Jno. Trumbull

